                                      Case 1:21-cv-03965 Document 1-1 Filed 05/04/21 Page 1 of 3
                                                          Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 108.29.45.190
Total Works Infringed: 25                                                                           ISP: Verizon Fios
 Work      Hashes                                                                UTC        Site           Published     Registered   Registration
 1         Info Hash:                                                            03-20-     Blacked        03-15-2021    03-22-2021   PA0002282515
           1824034C43267AA11198E469DBB79B913395F5FE                              2021       Raw
           File Hash:                                                            16:14:08
           76ACEB0964E0FBDF7535C99F405DC85A8F13DF4C35810F11890C0E5815A50F07
 2         Info Hash:                                                            03-13-     Tushy          03-07-2021    03-22-2021   PA0002282503
           15993034DF725B0F95C9E986F41206E43CE88572                              2021
           File Hash:                                                            20:46:21
           E72A5AD2FA19999DE3594E4E11E69AAE595C3F128A09DA5E97317E75BBA0CA28
 3         Info Hash:                                                            02-25-     Vixen          02-05-2021    02-09-2021   PA0002276151
           C81906D2807ADA3640AC58B3EC5D9561DA855DFF                              2021
           File Hash:                                                            14:51:54
           73E264FF38EE4C117648C69AAF8CBBA60EFE965D833B3A770C49CC8E10C2FBFF
 4         Info Hash:                                                            01-03-     Tushy          12-20-2020    01-05-2021   PA0002269960
           41173C5F7359A9FC9F286D56CAA3585A9B525A27                              2021
           File Hash:                                                            05:04:02
           6726476A3C0BB654896DD95921CAAA306C2870E19C498587A6AE105DBC5F10CC
 5         Info Hash:                                                            11-02-     Tushy          11-01-2020    11-18-2020   PA0002272627
           7EC41A2781FDD54B52A2E7B842DAADA1906D4EC9                              2020
           File Hash:                                                            16:52:22
           32A0FF90F847F3B19BAA4468BAA74EBCFBFCBD242633C4A5D1A3A06D5E04F827
 6         Info Hash:                                                            07-13-     Vixen          06-05-2020    06-22-2020   PA0002245631
           84A2C046FD4795A6A5DC3814FFBFF9CACFA06E00                              2020
           File Hash:                                                            22:47:04
           E83C150F4ED927F9D1E7323EE272C9D1E9B1B3F0A7E52A184FF98BE871589D03
 7         Info Hash:                                                            06-30-     Blacked        06-29-2020    07-17-2020   PA0002248598
           F3D4D2BA3F7C9DB5E751343237B5C323D5202A8A                              2020       Raw
           File Hash:                                                            03:29:05
           932CAD793217FBA3E070305DD1F146DAC984F9D642FFDEAF144527040F11B8D9
 8         Info Hash:                                                            05-05-     Blacked        05-04-2020    05-19-2020   PA0002241475
           84B5ED39BB7D9B21873783ED628C76037D90E13A                              2020       Raw
           File Hash:                                                            03:21:14
           98F9E70879F659FFA199D1231591128216634EE732D5DCE467CA5DDF93D0DC38
                                 Case 1:21-cv-03965 Document 1-1 Filed 05/04/21 Page 2 of 3

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         05-04-     Tushy     05-03-2020   05-19-2020   PA0002241474
       3099B18156B03537130DD83419C78219B27E54F4                           2020
       File Hash:                                                         14:39:34
       E853F14C49E9234744D883A3567869072BBC168CB33EE5A338782BFB3918A56F
10     Info Hash:                                                         04-23-     Blacked   04-20-2020   05-19-2020   PA0002241477
       EEA471AC58E44D8C08CE5F008CA4FCB8A1BC3DBE                           2020       Raw
       File Hash:                                                         20:46:21
       735FE6B829D412D28DFC82EBD327201FA1C37D6BF60692C929223A8CFB3F447E
11     Info Hash:                                                         04-14-     Blacked   04-13-2020   04-22-2020   PA0002237695
       4A0ABE15C6C11BEC97FCFF00C3F40080764788A9                           2020       Raw
       File Hash:                                                         14:29:55
       9B3AE3403C4CD012F163F6857B61341190090CC8B5D542F786A0F47BD1E02988
12     Info Hash:                                                         04-03-     Vixen     04-03-2020   04-17-2020   PA0002237302
       DC8EBE5A0710690ABCC9E2F8890B2DE95E767539                           2020
       File Hash:                                                         21:44:06
       60EC07A4A9AA06DC825CFB212D29AB148410F5AFD43D4323AFA4DA67C9A70EEA
13     Info Hash:                                                         03-27-     Blacked   06-29-2017   07-07-2017   PA0002070821
       71E3A2888C2DB58BBCE9353A68D2FF80359E304A                           2020
       File Hash:                                                         04:44:05
       6B4DC83F1BFCFB7C124C727C83154780E7E8090476CA63EB57E0A3C3020B1FAE
14     Info Hash:                                                         03-27-     Blacked   04-27-2018   05-24-2018   PA0002101367
       F679391ED7AA38CC22B99756D9BFE6FE26F96FCA                           2020       Raw
       File Hash:                                                         04:22:49
       DE23DF0A9184536BE1DF80F16F1F7F5123A83D34A41DD48A2CD8A5C218E82D94
15     Info Hash:                                                         03-27-     Vixen     03-10-2018   04-17-2018   PA0002116743
       0ED1618079E29D4BB708465328D67B227B1AA795                           2020
       File Hash:                                                         04:14:46
       74BFE94A22A1AE503CFC1932F5AD24D246D29B424A39F00629A536CC93B83BAF
16     Info Hash:                                                         03-27-     Blacked   09-22-2018   11-01-2018   PA0002143419
       3981818C672261E5A1A0D5B561F7A7FEF98A7805                           2020
       File Hash:                                                         04:14:31
       35C429C3F1AF53B7D00E899665896B85A9252E0DFB8DF5CEF31D564AF0FBA1F0
17     Info Hash:                                                         03-15-     Tushy     03-06-2020   04-15-2020   PA0002244958
       F1DB7072A41E4295223FDAED630443CEECE27B49                           2020
       File Hash:                                                         04:55:09
       0049BF5E83A0ABB9B700CC5BBFA78D2A83AFF4F43EED8E45C007DB4907B877A6
                                 Case 1:21-cv-03965 Document 1-1 Filed 05/04/21 Page 3 of 3

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         03-15-     Blacked   02-14-2020   03-18-2020   PA0002241448
       45BD7EB6EC3A335403A10A66A52919DBE8FD0208                           2020
       File Hash:                                                         04:34:06
       47593DA825F7E009DDDAFC9CE9441BCF2700161C4B34D88DAB2AD0E59273C81B
19     Info Hash:                                                         02-20-     Blacked   02-17-2020   04-17-2020   PA0002246110
       FB4C20732176FA0C5194BF272983EE8EE1CFDA16                           2020       Raw
       File Hash:                                                         03:40:44
       68B5CBC7E02BA6735B245E1ED8A412CDE3C393E2D890E2151360A81DC93C2DAB
20     Info Hash:                                                         02-09-     Blacked   01-12-2020   02-04-2020   PA0002225587
       9F2697F2DABE1AF03C608A64DF9777CED2ABDF38                           2020       Raw
       File Hash:                                                         15:44:57
       73395063F5257AD395A3BBC6E9B336F34DBB2EB4DD887DB69BBE9482DA5845A9
21     Info Hash:                                                         02-01-     Tushy     05-01-2018   06-19-2018   PA0002126640
       FF6736AA2FFA9B25F495EA1EED78C25AF046B996                           2020
       File Hash:                                                         21:55:05
       BA8C8C11EAF56DAB4F4B7C611CE19E55C63CB347DC8857FE7286B67A25F53C92
22     Info Hash:                                                         01-04-     Blacked   01-02-2020   02-04-2020   PA0002225581
       63D8D9B3820167570E8ABB7E82A37DA24954AB7D                           2020       Raw
       File Hash:                                                         00:51:08
       D943C0B89D441D28D1E72D25829F743130C67F0A9BC6E273ADBA6EA6560A9116
23     Info Hash:                                                         12-31-     Tushy     05-16-2018   06-19-2018   PA0002126446
       DFCCBFB7EED852E6617D609C4731A1744A9862A9                           2019
       File Hash:                                                         01:08:13
       092CF263917C04D7FE0B38B7AF9511C6C78FE4544DCFE9E1BFCEF14EC78E29A9
24     Info Hash:                                                         12-06-     Blacked   12-06-2019   12-17-2019   PA0002217665
       86804856761D83AD88F3D60A55538FD4C54CCAF9                           2019
       File Hash:                                                         23:35:54
       A0E0110717861537BA4980ACEF88256134D2FB1A710EA7331055A765A08959FD
25     Info Hash:                                                         11-14-     Blacked   11-13-2019   11-27-2019   PA0002213997
       00D4C51A29C9BECB409301B771D686F17B05B89B                           2019       Raw
       File Hash:                                                         01:01:51
       2517AD4C9EBD5958B7B53277E98727CB70A48CAE5960B8795E50AD33A0666CBE
